DETAILED ACTION

Applicant’s response filed on 03/17/2022 has been fully considered. Claims 1-4 and 9-11 are pending. Claims 1-4 are amended. Claims 5-8 are canceled. Claims 9-11 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I, claim(s) 1-4 and 9-10, drawn to a culture medium for in vitro culture of cells.
Group II, claim(s) 11, drawn to a method for culturing cells.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the culture medium of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Emanuele et al. (US 2016/0002401 A1). Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol.
Emanuele does not teach with sufficient specificity wherein y is about 15 to about 26. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the value of Emanuele’s b to be from approximately 23 to approximately 26, which would read on wherein y is about 23 to about 26 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188, and for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the value of Emanuele’s b would have affected blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, and hydrophobicity, hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188.
Emanuele does not teach with sufficient specificity wherein the sum of x and z is from about 81 to about 100. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total value of Emanuele’s a’ and a to be from approximately 81 to approximately 100, which would read on wherein the sum of x and z is from about 81 to about 100 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, and for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total value of Emanuele’s a’ and a would have affected hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, hydrophobicity of Emanuele’s LCMF poloxamer 188, and circulating half-life of all components of Emanuele’s LCMF poloxamer 188.
Emanuele does not teach with sufficient specificity wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 8,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 2016/0002401 A1).
Regarding claim 1, Emanuele teaches a long circulating material free (LCMF) poloxamer 188 that is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], which means that the percentage of the hydrophobe C3H6O is between approximately 100% - 60% = 40% and 100% - 90% = 10% by weight of the total molecular weight of the copolymer. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. The molecular weight of Emanuele’s hydrophile C2H4O is therefore between approximately 3,250 Daltons * 60% / 100% = 1,950 Daltons and 23,000 Daltons * 90% / 100% = 11,700 Daltons. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323]. Emanuele’s teachings therefore read on a culture medium for in vitro culture of cells, the medium comprising a poloxamer composition derived from poloxamer 188 and having the formula I: wherein y is about 23 to about 40, the sum of x and z is from about 44 to about 265, and the composition has an average molecular weight in the range of about 3,250 g/mol to about 23,000 g/mol.
Emanuele does not teach with sufficient specificity wherein y is about 15 to about 26. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the value of Emanuele’s b to be from approximately 23 to approximately 26, which would read on wherein y is about 23 to about 26 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188, and for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the value of Emanuele’s b would have affected blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, and hydrophobicity, hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188.
Emanuele does not teach with sufficient specificity wherein the sum of x and z is from about 81 to about 100. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total value of Emanuele’s a’ and a to be from approximately 81 to approximately 100, which would read on wherein the sum of x and z is from about 81 to about 100 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, and for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total value of Emanuele’s a’ and a would have affected hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, hydrophobicity of Emanuele’s LCMF poloxamer 188, and circulating half-life of all components of Emanuele’s LCMF poloxamer 188.
Emanuele does not teach with sufficient specificity wherein the composition has an average molecular weight in the range of about 6,000 g/mol to about 8,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons to approximately 8,000 Daltons, which would read on wherein the composition has an average molecule weight in the range of about 6,000 g/mol to about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.
Regarding claim 2, Emanuele teaches that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009]. The value of Emanuele’s b is therefore between approximately 1,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 23 and 2,300 g/mol / (12.011 g/mol * 3 + 1.00784 g/mol * 6 + 15.999 g/mol * 1) = 40. Emanuele’s teachings therefore read on wherein y is about 23 to about 40.
Emanuele does not teach with sufficient specificity wherein y is about 15, about 16, about 17, about 18, about 19, about 20, about 21, about 22, about 23, about 24, about 25, or about 26. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the value of Emanuele’s b to be approximately 23, approximately 24, approximately 25, or approximately 26, which would read on wherein y is about 23, about 24, about 25, or about 26, which would read on wherein y is about 23, about 24, about 25, or about 26 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188, and for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the value of Emanuele’s b would have affected blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, and hydrophobicity, hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188.
Regarding claim 3, Emanuele teaches that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009]. The total value of Emanuele’s a’ and a is (1,950 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 44 and (11,700 g/mol – 15.999 g/mol – 1.00784 g/mol * 2) / (12.011 g/mol * 2 + 1.00784 g/mol * 4 + 15.999 g/mol) = 265. Emanuele’s teachings therefore read on wherein the sum or x and z is from about 44 to about 265.
Emanuele does not teach with sufficient specificity wherein the sum of x and z is about 81, about 82, about 83, about 85, about 86, about 87, about 88, about 89, about 90, about 91, about 92, about 93, about 94, about 95, about 96, about 98, about 99, or about 100. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total value of Emanuele’s a’ and a to be approximately 81, approximately 82, approximately 83, approximately 84, approximately 85, approximately 86, approximately 87, approximately 88, approximately 89, approximately 90, approximately 91, approximately 92, approximately 93, approximately 94, approximately 95, approximately 96, approximately 97, approximately 98, approximately 99, or approximately 100, which would read on wherein the sum of x and z is about 81, about 82, about 83, about 85, about 86, about 87, about 88, about 89, about 90, about 91, about 92, about 93, about 94, about 95, about 96, about 98, about 99, or about 100 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, for minimizing hydrophobicity of Emanuele’s LCMF poloxamer 188, and for minimizing circulating half-life of all components of Emanuele’s LCMF poloxamer 188 because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that the LCMF poloxamer is more hydrophilic than the preparations of poloxamer 188 known in the art [0008], that the LCMF poloxamer is more hydrophilic than a purified poloxamer 188 that contains the long circulating material (LCM), whereby the circulating half-life of all components in the distribution of the copolymer, is no more than 5.0-fold longer than the circulating half-life of the main component in the distribution of the co-polymer [0011], that the LCMF poloxamers are more hydrophilic than the corresponding LCM-containing poloxamer [0016, 0031, 0396, 0399], that P188 binds to hydrophobic areas developed on injured cells and denatured proteins thereby restoring hydration lattices [0141], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total value of Emanuele’s a’ and a would have affected hydrophilicity, rheologic effect, cytoprotective effect, anti-adhesive effect, and antithrombotic effect of Emanuele’s LCMF poloxamer 188, blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s LCMF poloxamer 188, hydrophobicity of Emanuele’s LCMF poloxamer 188, and circulating half-life of all components of Emanuele’s LCMF poloxamer 188.
Regarding claim 4, Emanuele teaches that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH, wherein each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer, a and a’ are the same or different, b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons, no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons, no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons, and the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009]. The total molecular weight of Emanuele’s copolymer is therefore between approximately 1,300 Daltons / (40% / 100%) = 3,250 Daltons and 2,300 Daltons / (10% / 100%) = 23,000 Daltons. Emanuele’s teachings therefore read on wherein the composition has an average molecular weight from about 3,250 g/mol to about 23,000 g/mol.
Emanuele does not teach with sufficient specificity wherein the composition has an average molecule weight of about 6,000 g/mol, about 6,200 g/mol, about 6,400 g/mol, about 6,600 g/mol, about 6,800 g/mol, about 7,000 g/mol, about 7,200 g/mol, about 7,400 g/mol, about 7,600 g/mol, about 7,800 g/mol, or about 8,000 g/mol. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total molecular weight of Emanuele’s copolymer to be approximately 6,000 Daltons, approximately 6,200 Daltons, approximately 6,400 Daltons, approximately 6,600 Daltons, approximately 6,800 Daltons, approximately 7,000 Daltons, approximately 7,200 Daltons, approximately 7,400 Daltons, approximately 7,600 Daltons, approximately 7,800 Daltons, or approximately 8,000 Daltons, which would reads on wherein the composition has an average molecule weight of about 6,000 g/mol, about 6,200 g/mol, about 6,400 g/mol, about 6,600 g/mol, about 6,800 g/mol, about 7,000 g/mol, about 7,200 g/mol, about 7,400 g/mol, about 7,600 g/mol, about 7,800 g/mol, or about 8,000 g/mol as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and for minimizing blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188, for  because Emanuele teaches that each of a and a’ is an integer such that the percentage of the hydrophile C2H4O is between approximately 60% and 90% by weight of the total molecular weight of the copolymer [0009], that b is an integer such that the molecular weight of the hydrophobe C3H6O is between approximately 1,300 and 2,300 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymer are low molecular weight components having an average molecular weight of less than 4,500 Daltons [0009], that no more than 1.5% of the total components in the distribution of the co-polymers are high molecule weight components having an average molecular weight of greater than 13,000 Daltons [0009], that the polydisperity value of the copolymer is less than approximately 1.07 or less than 1.07 [0009], that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that since the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of P188 are optimal within the predominant or main copolymers of the distribution, the presence of larger, more hydrophobic, longer circulating half-life components of poloxamer 188 is not desirable [0401], that the more hydrophobic, higher molecular weight poloxamers increase blood viscosity and RBC aggregation [0401], that this is the opposite effect of P188 and indicates that higher molecular weight, hydrophobic poloxamer species can have undesirable biological effects [0401], that the hydrophobic components contained in the high molecular weight peak of purified LCM-containing poloxamer 188 are an unwanted impurity [0401], and that a poloxamer 188, such as LCMF poloxamer with a reduced amount of these components, is desirable [0401], which means that the total molecular weight of Emanuele’s copolymer in Daltons would have affected the rheologic, cytoprotective, anti-adhesive, and antithrombotic effect of Emanuele’s long circulating material free (LCMF) poloxamer 188, and blood viscosity, RBC aggregation, and undesirable biological effects caused by Emanuele’s long circulating material free (LCMF) poloxamer 188.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 2016/0002401 A1) as applied to claim 1, and further in view of Vissvesvaran et al. (WO 2015/148736 A1).
Regarding claim 9, Emanuele renders obvious the culture medium of claim 1 as explained above. Emanuele teaches that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323].
Emanuele does not teach wherein the culture medium is a chemically defined medium. However, Vissvesvaran teaches a cell culture medium that is a chemically defined medium [0089], wherein poloxamers are used as additives to the cell culture medium [0086]. Emanuele and Vissvesvaran are analogous art because both references are in the same field of endeavor of using a poloxamer composition in a culture medium for in vitro culture of cells. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Vissvesvaran’s cell culture medium that is a chemically defined medium to substitute for Emanuele’s tissue culture media, which would read on wherein the culture medium is a chemically defined medium as claimed. One of ordinary skill in the art would have been motivated to do so because Vissvesvaran teaches that the cell culture medium that is a chemically defined medium is beneficial for being a cell culture medium [0089] to which poloxamers can be added [0086], that without wishing to be bound to theory, it is though that poloxamers have many functions in cell culture media that may protect cells from damage and enhance cell viability [0086], that poloxamer may act as a shear protectant to cells [0086], that poloxamer may reduce cell-bubble attachment and/or reduce shock when bubbles burst, thereby preventing cell damage [0086], and that poloxamer may also alter bubble velocity and frequency, improve cell drainage from the foam layer, and/or strengthen cell membranes [0086], which would have been desirable for Emanuele’s tissue culture media additive because Emanuele teaches that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323].
Regarding claim 10, Emanuele does not teach that the culture medium further comprises one or more saccharide components, one or more amino acids, one or more vitamins or vitamin precursors, one or more salts, one or more buffer components, or one or more co-factors. However, Vissvesvaran teaches a cell culture medium [0089] that is supplemented with buffers [0091], wherein poloxamers are used as additives to the cell culture medium [0086]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Vissvesvaran’s cell culture medium that is supplemented with buffers to substitute for Emanuele’s tissue culture media, which would read on the culture medium of claim 1, further comprising one or more buffer components as claimed. One of ordinary skill in the art would have been motivated to do so because Vissvesvaran teaches that the cell culture medium [0089] that is supplemented with buffers [0091] is beneficial for being a cell culture medium [0089] to which poloxamers can be added [0086], that without wishing to be bound to theory, it is though that poloxamers have many functions in cell culture media that may protect cells from damage and enhance cell viability [0086], that poloxamer may act as a shear protectant to cells [0086], that poloxamer may reduce cell-bubble attachment and/or reduce shock when bubbles burst, thereby preventing cell damage [0086], and that poloxamer may also alter bubble velocity and frequency, improve cell drainage from the foam layer, and/or strengthen cell membranes [0086], which would have been desirable for Emanuele’s tissue culture media additive because Emanuele teaches that the long circulating material free (LCMF) poloxamer 188 is a polyoxyethylene/polyoxypropylene copolymer that has the formula HO(CH2CH2O)a’-[CH(CH3)CH2O]b-(CH2CH2O)aH [0009], that Poloxamer 188 (P188) and compositions thereof, such as LCMF P188 and compositions thereof, can be used in a wide variety of applications [0314], and that additional uses of P188 include its use as a tissue culture media additive [0323].

Response to Arguments
Applicant’s arguments, see p. 4-6, filed 03/17/2022, with respect to the rejection of claim(s) 1-4 under 35 U.S.C. 103 as being unpatentable over Emanuele et al. (US 5,523,492) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767